                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION

ANITA RILEY,                                       )
                                                   )
                     Plaintiff,                    )
                                                   )
       vs.                                         )   No. 2:21-cv-00400-WED
                                                   )
GENERAL REVENUE                                    )   Magistrate Judge William E. Duffin
CORPORATION,                                       )
                                                   )
                     Defendant.                    )
                                                   )


                                  ANSWER TO COMPLAINT


       For its Answer to the Complaint filed by Plaintiff Anita Riley (“Plaintiff”), Defendant

General Revenue Corporation (“Defendant” or “GRC”), by and through its undersigned counsel,

states as follows:

                                            ANSWER

       The numbered paragraphs below correspond to the paragraph numbers contained in the

Plaintiff’s Complaint. The headings used match those chosen by Plaintiff—they are included for

ease of reference only and do not constitute any admission. GRC generally denies all allegations

contained in the Complaint not expressly and specifically admitted, including all allegations

contained in the headings and prayer for relief.

                                       INTRODUCTION

       1.      GRC admits that Plaintiff’s Complaint purports to allege a violation of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq (“FDCPA”), and the Wisconsin Consumer

Act, Wis. Stat. § 421-427 (“WCA”). GRC denies that the WCA applies, denies any FDCPA




         Case 2:21-cv-00400-WED Filed 04/27/21 Page 1 of 20 Document 7
violation has occurred, denies that there has been any damage, and denies the remaining allegations

in Paragraph 1.

                                 JURISDICTION AND VENUE

       2.      GRC states that the allegations in Paragraph 2 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC denies the allegations in Paragraph

2.

                                             PARTIES

       3.      GRC lacks knowledge or information sufficient to form a belief about the truth of

the allegations contained in Paragraph 3.

       4.      GRC states that the allegations in Paragraph 4 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to 15 U.S.C. § 1692a(3), refers to that statute for its exclusive terms, and denies any allegation

in Paragraph 4 that is inconsistent with the complete terms of the statute. Answering further, GRC

admits that it sought to collect a debt that Plaintiff owes to Saint Leo University.

       5.      GRC states that the allegations in Paragraph 5 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to Wis. Stat. § 421.301(17), refers to that statute for its exclusive terms, and denies any

allegation in Paragraph 5 that is inconsistent with the complete terms of the statute. Answering

further, GRC denies that the cited statute is a complete and accurate statement of the applicable

law and denies that the WCA applies. GRC lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 5.

       6.      GRC admits the allegations in Paragraph 6.

       7.      GRC admits that Plaintiff purports to cite to Wis. Stat. § 218.04 and Wis. Admin.




                                       2
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 2 of 20 Document 7
Code Ch. DFI-BKG 74, refers to that statute and administrative code section for their exclusive

terms, and denies any allegation in Paragraph 7 that is inconsistent with their complete terms.

Answering further, GRC admits that is licensed as a collection agency in Wisconsin.

       8.      GRC admits that CT Corporation is its registered agent for service of process in

Wisconsin. GRC further admits that it does business in Wisconsin, and denies the remaining

allegations in Paragraph 8.

       9.      GRC states that the allegations in Paragraph 9 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits it is in the business of debt

collection and contacted Plaintiff via written communication regarding a debt owed to Saint Leo

University. GRC denies the remaining allegations in Paragraph 9.

       10.     GRC states that the allegations in Paragraph 10 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits it is in the business of debt

collection and sent a letter to Plaintiff regarding a debt owed to Saint Leo University. Answering

further, GRC admits that Plaintiff purports to cite to 15 U.S.C. § 1692a and Wis. Stat. § 427.103(3),

refers to those statutes for their exclusive terms, denies any allegation in Paragraph 10 that is

inconsistent with the complete terms of the statutes. Answering further, GRC denies that the cited

statutes are a complete and accurate statement of the applicable law, denies that the WCA applies,

and denies the remaining allegations in Paragraph 10.

                                   FACTUAL STATEMENT

       11.     GRC admits that it sent a letter to Plaintiff on or about December 18, 2020 (the

“December 18 Letter”) and that a redacted copy of the December 18 Letter is attached to Plaintiff’s

Complaint as Exhibit A. GRC refers to the December 18 Letter for its exclusive terms, and denies

any allegation in Paragraph 11 that is inconsistent with the complete terms of the letter.




                                       3
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 3 of 20 Document 7
       12.      GRC refers to the December 18 Letter for its exclusive terms, and denies any

allegation in Paragraph 12 that is inconsistent with the complete terms of the letter. GRC states

that the remaining allegations in Paragraph 12 call for a legal conclusion to which no answer is

required. To the extent an answer is required, GRC admits that Plaintiff purports to cite to various

provisions of the WCA and Patzka v. Viterbo College, 917 F. Supp. 654 (W.D. Wis. 1996), refers

to the statute and case for their exclusive terms, and denies any allegation in Paragraph 12 that is

inconsistent with the complete terms of the statute or case. Answering further, GRC denies that

the cited case and statute are a complete and accurate statement of the applicable law, denies that

student loan agreements entered into with a non-profit university, such as Saint Leo University,

are “consumer credit transactions,” denies that the WCA applies, and denies the remaining

allegations in Paragraph 12.

       13.      GRC admits that Plaintiff purports to cite to the December 18 Letter, refers to the

December 18 Letter for its exclusive terms, and denies any allegation in Paragraph 13 that is

inconsistent with the complete terms of the letter. GRC denies the remaining allegations in

Paragraph 13.

       14.      GRC admits that Plaintiff purports to cite to the December 18 Letter, refers to the

December 18 Letter for its exclusive terms, and denies any allegation in Paragraph 14 that is

inconsistent with the complete terms of the letter. GRC denies the remaining allegations in

Paragraph 14.

       15.      GRC admits Plaintiff cites to the December 18 Letter, refers to the December 18

Letter for its exclusive terms, and denies any allegation in Paragraph 15 that is inconsistent with

the complete terms of the letter. Answering further, GRC admits the December 18 Letter was the

first written communication sent by GRC to Plaintiff. GRC lacks knowledge or information




                                       4
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 4 of 20 Document 7
sufficient to form a belief as to what Plaintiff “received.”

       16.      GRC admits that Plaintiff purports to cite a portion of the December 18 Letter,

refers to the December 18 Letter for its exclusive terms and denies any allegation in Paragraph 16

that is inconsistent with the complete terms of the letter. Answering further, GRC admits Plaintiff

purports to cite to 15 U.S.C. § 1692g, refers to that statute for its exclusive terms, denies any

allegation in Paragraph 16 that is inconsistent with the complete terms of that statute, and denies

the remaining allegations in Paragraph 16.

       17.      GRC admits that Plaintiff purports to cite a portion of the December 18 Letter,

refers to the December 18 Letter for its exclusive terms, and denies any allegation in Paragraph 17

that is inconsistent with the complete terms of the letter. GRC denies the remaining allegations in

Paragraph 17.

       18.      GRC admits that Plaintiff purports to cite a portion of the December 18 Letter,

refers to the December 18 Letter for its exclusive terms, and denies any allegation in Paragraph 18

that is inconsistent with the complete terms of the letter. GRC denies the remaining allegations in

Paragraph 18.

       19.      GRC states that the allegations in Paragraph 19 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to Wis. Stat. § 422.413(1), refers to that statute for its exclusive terms, and denies any

allegation in Paragraph 19 that is inconsistent with the complete terms of the statute. Answering

further, GRC denies that the cited statute is a complete and accurate statement of the applicable

law and specifically denies that Wis. Stat. § 422.413(1) prohibits collection fees on Plaintiff’s

outstanding student loan to Saint Leo University, denies that the WCA applies, and denies the

remaining allegations in Paragraph 19.




                                       5
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 5 of 20 Document 7
       20.     GRC states that the allegations in Paragraph 20 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to Wis. Stat. § 422.202, refers to that statute for its exclusive terms, and denies any allegation

in Paragraph 20 that is inconsistent with the complete terms of the statute. Answering further, GRC

denies that the cited statute is a complete and accurate statement of the applicable law and

specifically denies that Wis. Stat. § 422.202 prohibits collection fees on Plaintiff’s outstanding

student loan to Saint Leo University, denies that the WCA applies, and denies the remaining

allegations in Paragraph 20.

       21.     GRC states that the allegations in Paragraph 21 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to Patzka v. Viterbo College, 917 F. Supp. 654 (W.D. Wis. 1996), refers to that case for its

exclusive terms, and denies any allegation in Paragraph 21 that is inconsistent with the complete

terms of the case. Answering further, GRC denies that the cited case is a complete and accurate

statement of the applicable law and specifically denies the case prohibits collection fees on

Plaintiff’s outstanding student loan to Saint Leo University, denies that the WCA applies, and

denies the remaining allegations in Paragraph 21.

       22.     GRC states that the allegations in Paragraph 22 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to Seeger v. AFNI, Inc., 548 F. 3d 1107 (7th Cir. 2008), refers to that case for its exclusive

terms, and denies any allegation in Paragraph 22 that is inconsistent with the complete terms of

the case. Answering further, GRC denies that the cited case is a complete and accurate statement

of the applicable law, and denies the remaining allegations in Paragraph 22.

       23.     GRC states that the allegations in Paragraph 23 call for a legal conclusion to which




                                       6
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 6 of 20 Document 7
no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to 34 C.F.R. § 674.43(b)(3), refers to that regulation for its exclusive terms, and denies any

allegation in Paragraph 23 that is inconsistent with the complete terms of the regulation. Answering

further, GRC denies that the cited regulation is a complete and accurate statement of the applicable

law, denies that it is applicable to GRC or this case, and denies the remaining allegations in

Paragraph 23.

       24.      GRC admits it has sent written letters to Plaintiff. GRC denies the remaining

allegations in Paragraph 24.

       25.      GRC denies the allegations in Paragraph 25.

       26.      GRC states that the allegations in Paragraph 26 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to the December 18 Letter, refers to the December 18 Letter for its exclusive terms, and denies

any allegation in Paragraph 26 that is inconsistent with the complete terms of the letter. GRC

denies the remaining allegations in Paragraph 26.

       27.      GRC admits that Plaintiff purports to cite to a portion of the December 18 Letter,

refers to the December 18 Letter for its exclusive terms, and denies any allegation in Paragraph 27

that is inconsistent with the complete terms of the letter. GRC denies the remaining allegations in

Paragraph 27.

       28.      GRC admits that Plaintiff purports to cite a portion of the December 18 Letter,

refers to the December 18 Letter for its exclusive terms, and denies any allegation in Paragraph 28

that is inconsistent with the complete terms of the letter. GRC denies the remaining allegations in

Paragraph 28.

       29.      GRC admits that Plaintiff purports to cite to a portion of the December 18 Letter,




                                       7
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 7 of 20 Document 7
refers to the December 18 Letter for its exclusive terms, and denies any allegation in Paragraph 29

that is inconsistent with the complete terms of the letter. GRC denies the remaining allegations in

Paragraph 29.

       30.      GRC states that the allegations in Paragraph 30 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to Chuway v. Nat’l Action Fin. Servs., 362 F. 3d 944 (7th Cir. 2004), refers to that case for its

exclusive terms, and denies any allegation in Paragraph 30 that is inconsistent with the complete

terms of the case. Answering further, GRC denies that the cited case is a complete and accurate

statement of the applicable law and denies the remaining allegations in Paragraph 30.

       31.      GRC states that the allegations in Paragraph 31 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to Rizzo v. Pierce & Assocs., 351 F. 3d 791 (7th Cir. 2003), refers to that case for its exclusive

terms, and denies any allegation in Paragraph 31 that is inconsistent with the complete terms of

the case. Answering further, GRC denies that the cited case is a complete and accurate statement

of the applicable law. GRC denies the remaining allegations in Paragraph 31.

       32.      GRC states that the allegations in Paragraph 32 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to a portion of the December 18 Letter, refers to the December 18 Letter for its exclusive

terms, and denies any allegation in Paragraph 32 that is inconsistent with the complete terms of

the letter. GRC denies the remaining allegations in Paragraph 32.

       33.      GRC states that the allegations in Paragraph 33 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to Machnik v. RSI Enters., 2017 U.S. Dist. LEXIS 160772 (E.D. Wis. Sept. 29, 2017) and FTC




                                       8
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 8 of 20 Document 7
Staff Commentary, 53 Fed. Reg. 50097, 50106, refers to those citations for their exclusive terms,

and denies any allegation in Paragraph 33 that is inconsistent with the complete terms of the cited

case and commentary. Answering further, GRC denies that the cited case and commentary is a

complete and accurate statement of the applicable law and denies the remaining allegations in

Paragraph 33.

       34.      GRC denies the allegations in Paragraph 34.

       35.      GRC denies the allegations in Paragraph 35.

                                            The FDCPA

       36.      GRC admits that Plaintiff purports to cite to 15 U.S.C. §§ 1692(a)-1692(e), refers

to that statute for its exclusive terms, and denies any allegation in Paragraph 36 that is inconsistent

with the complete terms of the statute. GRC denies the remaining allegations in Paragraph 36.

       37.      GRC states that the allegations in Paragraph 37 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to Avila v. Rubin, 84 F. 3d 222 (7th Cir. 1996), Gammon v. GC Services, LP, 27 F. 3d. 1254

(7th Cir. 1994), Bartlett v. Heibl, 128 F. 3d 497 (7th Cir. 1997) and Beattie v. D.M. Collections,

Inc., 754 F. Supp. 383, 392 (D. Del. 1991), refers to those cases for their exclusive terms, and

denies any allegation in Paragraph 37 that is inconsistent with the complete terms of the cited

cases. GRC denies the remaining allegations in Paragraph 37.

       38.      GRC states that the allegations in Paragraph 38 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits that Plaintiff purports to

cite to the Consumer Credit Protection Act, 15 U.S.C. §§ 1601 et seq., and Cirkot v. Diversified

Fin. Servces, Inc., 839 F. Supp. 941 (D. Conn. 1993) refers to those citations for their exclusive

terms, and denies any allegation in Paragraph 38 that is inconsistent with the complete terms of




                                       9
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 9 of 20 Document 7
the cited statutes and cases. GRC denies the remaining allegations in Paragraph 38.

       39.     GRC states that the allegations in Paragraph 39 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to 15 U.S.C. § 1692e, refers to the statute for its exclusive terms, and denies any allegation in

Paragraph 39 that is inconsistent with the complete terms of the statute.

       40.     GRC states that the allegations in Paragraph 40 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to 15 U.S.C. § 1692e(2)(a), refers to the statute for its exclusive terms, and denies any allegation

in Paragraph 40 that is inconsistent with the complete terms of the statute.

       41.     GRC states that the allegations in Paragraph 41 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to 15 U.S.C. § 1692e(10), refers to the statute for its exclusive terms, and denies any allegation in

Paragraph 41 that is inconsistent with the complete terms of the statute.

       42.     GRC states that the allegations in Paragraph 42 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to 15 U.S.C. § 1692f, refers to the statute for its exclusive terms, and denies any allegation in

Paragraph 42 that is inconsistent with the complete terms of the statute.

       43.     GRC states that the allegations in Paragraph 43 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to 15 U.S.C. § 1692f(1), refers to the statute for its exclusive terms, and denies any allegation in

Paragraph 43 that is inconsistent with the complete terms of the statute.

       44.     GRC states that the allegations in Paragraph 44 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite




                                      10
        Case 2:21-cv-00400-WED Filed 04/27/21 Page 10 of 20 Document 7
to a portion of 15 U.S.C. § 1692g(a), refers to the statute for its exclusive terms, and denies any

allegation in Paragraph 44 that is inconsistent with the complete terms of the statute.

                                             The WCA

       45.     GRC states that the allegations in Paragraph 45 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Wis. Stat. § 421.102(2), refers to the statute for its exclusive terms and denies any allegation in

Paragraph 45 that is inconsistent with the complete terms of the statute. Answering further, GRC

denies that the cited case is a complete and accurate statement of the applicable law and denies the

WCA applies.

       46.     GRC states that the allegations in Paragraph 46 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Kett v. Community Credit Plan, Inc., 228 Wis. 2d 1, 596 N.W. 2d 786 (1999), refers to the case

for its exclusive terms, and denies any allegation in Paragraph 46 that is inconsistent with the

complete terms of the case. Answering further, GRC denies that the cited case is a complete and

accurate statement of the applicable law, denies the WCA applies, and denies the remaining

allegations in Paragraph 46.

       47.       GRC states that the allegations in Paragraph 47 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Wis. Stat. §§ 421.102(1) and 425.301, refers to those statutes for their exclusive terms, denies

any allegation in Paragraph 47 that is inconsistent with the complete terms of the statutes.

Answering further, GRC denies that the cited statutes are a complete and accurate statement of the

applicable law and denies the WCA applies.

       48.       GRC states that the allegations in Paragraph 48 call for a legal conclusion to which




                                       11
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 11 of 20 Document 7
no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to First Wisconsin Nat’l Bank v. Nicolaou, 113 Wis. 2d 524, 335 N.W.2d. 390 (1983), refers to

that case for its exclusive terms, and denies any allegation in Paragraph 48 that is inconsistent with

the complete terms of the case. Answering further, GRC denies that the cited cases are a complete

and accurate statement of the applicable law and denies the WCA applies.

       49.     GRC states that the allegations in Paragraph 49 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Wis. Stat. § 427.104, refers to that statute for its exclusive terms, and denies any allegation in

Paragraph 49 that is inconsistent with the complete terms of the statute. Answering further, GRC

denies that the cited statute is a complete and accurate statement of the applicable law and denies

the WCA applies.

       50.      GRC states that the allegations in Paragraph 50 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Wis. Stat. §§ 426.109 and 426.110, refers to those statutes for their exclusive terms, and denies

any allegation in Paragraph 50 that is inconsistent with the complete terms of the statutes.

Answering further, GRC denies that the cited statutes are a complete and accurate statement of the

applicable law and denies the WCA applies.

       51.     GRC states that the allegations in Paragraph 51 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Wis. Stat. § 426.109, refers to that statute for its exclusive terms, and denies any allegation in

Paragraph 51 that is inconsistent with the complete terms of the statute. Answering further, GRC

denies that the cited statute is a complete and accurate statement of the applicable law and denies

the WCA applies.




                                       12
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 12 of 20 Document 7
       52.       GRC states that the allegations in Paragraph 52 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Wis. Stat. §§ 422.202(1), 426.110(1), 426.110(4)(e), and 421.106(1), refers to those statutes for

their exclusive terms, and denies any allegation in Paragraph 52 that is inconsistent with the

complete terms of the statutes. Answering further, GRC denies that the cited statutes are a complete

and accurate statement of the applicable law and denies the WCA applies.

       53.       GRC states that the allegations in Paragraph 53 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Wis. Stat. §§ 427.104(1), 421.102(1), and the FDCPA, refers to those statutes for their exclusive

terms, and denies any allegation in Paragraph 53 that is inconsistent with the complete terms of

the statutes. Answering further, GRC denies that the cited statutes are a complete and accurate

statement of the applicable law and denies the WCA applies.

       54.     GRC states that the allegations in Paragraph 54 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Brunton v. Nuvell Credit Corp., 785 N.W. 2d 302 and Gammon v. GC Servs. Ltd. P’ship, 27 F.

3d 1254 (7th Cir. 1994), refers to those cases for their exclusive terms, and denies any allegation

in Paragraph 54 that is inconsistent with the complete terms of those cases. Answering further,

GRC denies that the cited cases are a complete and accurate statement of the applicable law and

denies the WCA applies.

       55.     GRC states that the allegations in Paragraph 55 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to a portion of Wis. Stat. § 427.104(1)(g), refers to that statute for its exclusive terms, and denies

any allegation in Paragraph 55 that is inconsistent with the complete terms of the statute.




                                       13
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 13 of 20 Document 7
Answering further, GRC denies that the cited statute is a complete and accurate statement of the

applicable law and denies the WCA applies.

        56.     GRC states that the allegations in Paragraph 56 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Wis. Stat. § 427.104(1)(h) and Wis. Admin. Code § DFI-Bkg 74.16(9), refers to those citations

for their exclusive terms, and denies any allegation in Paragraph 56 that is inconsistent with the

complete terms of the cited statute and code section. Answering further, GRC denies that the cited

authority is a complete and accurate statement of the applicable law and denies the WCA applies.

        57.     GRC states that the allegations in Paragraph 57 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Wis. Stat. § 427.104(1)(j), refers to that statute for its exclusive terms, and denies any allegation

in Paragraph 57 that is inconsistent with the complete terms of the statute. Answering further, GRC

denies that the cited statute is a complete and accurate statement of the applicable law and denies

the WCA applies.

        58.     GRC states that the allegations in Paragraph 58 call for a legal conclusion to which

no answer is required. To the extent an answer is required, GRC admits Plaintiff purports to cite

to Wis. Admin. Code DFI-BKg 74.16(9), refers to that code provision for its exclusive terms, and

denies any allegation in Paragraph 58 that is inconsistent with the complete terms of the code.

Answering further, GRC denies that the cited code is a complete and accurate statement of the

applicable law and denies the WCA applies.

                                        COUNT I – FDCPA

        59.     GRC incorporates by reference and fully restates its responses to the preceding

paragraphs of the Complaint.




                                       14
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 14 of 20 Document 7
       60.     GRC denies the allegations in Paragraph 60.

       61.     GRC denies the allegations in Paragraph 61.

                                       COUNT II – WCA

       62.     GRC incorporates by reference and fully restates its responses to the preceding

paragraphs of the Complaint.

       63.     GRC denies the allegations in Paragraph 63.

       64.     GRC denies the allegations in Paragraph 64.

                                      COUNT III – FDCPA

       65.     GRC incorporates by reference and fully restates its responses to the preceding

paragraphs of the Complaint.

       66.     GRC denies the allegations in Paragraph 66.

       67.     GRC denies the allegations in Paragraph 67.

                                       COUNT IV – WCA

       68.     GRC incorporates by reference and fully restates its responses to the preceding

paragraphs of the Complaint.

       69.     GRC denies the allegations in Paragraph 69.

       70.     GRC denies the allegations in Paragraph 70.

                                      COUNT V – FDCPA

       71.     GRC incorporates by reference and fully restates its responses to the preceding

paragraphs of the Complaint.

       72.     GRC states it is without information sufficient to form a belief as to the truth of the

allegations in Paragraph 72 in the Complaint. Answering further, GRC denies that it is liable under

either Count V or Count VI, and denies all wrongdoing alleged in those Counts.




                                      15
        Case 2:21-cv-00400-WED Filed 04/27/21 Page 15 of 20 Document 7
       73.     GRC denies the allegations in Paragraph 73.

       74.     GRC denies the allegations in Paragraph 74.

                                      COUNT VI – FDCPA

       75.     GRC incorporates by reference and fully restates its responses to the preceding

paragraphs of the Complaint.

       76.     GRC states it is without information sufficient to form a belief as to the truth of the

allegations in Paragraph 76 in the Complaint. Answering further, GRC denies that it is liable under

either Count VI or Count V, and denies all wrongdoing alleged in those Counts.

       77.     GRC denies the allegations in Paragraph 77.

       78.     GRC denies the allegations in Paragraph 78.

       79.     GRC denies the allegations in Paragraph 79.

                                      COUNT VII – WCA

       80.     GRC incorporates by reference and fully restates its responses to the preceding

paragraphs of the Complaint.

       81.     GRC states it is without information sufficient to form a belief as to the truth of the

allegations in Paragraph 81 in the Complaint. Answering further, GRC denies that it is liable under

either Count VII or Count VIII, and denies all wrongdoing alleged in those Counts.

       82.     GRC denies the allegations in Paragraph 82.

       83.     GRC denies the allegations in Paragraph 83.

                                      COUNT VIII – WCA

       84.     GRC incorporates by reference and fully restates its responses to the preceding

paragraphs of the Complaint.

       85.     GRC states it is without information sufficient to form a belief as to the truth of the




                                      16
        Case 2:21-cv-00400-WED Filed 04/27/21 Page 16 of 20 Document 7
allegations in Paragraph 85 in the Complaint. Answering further, GRC denies that it is liable under

either Count VIII or Count VII, and denies all wrongdoing alleged in those Counts.

       86.     GRC denies the allegations in Paragraph 86.

       87.     GRC denies the allegations in Paragraph 87.

       88.     GRC denies the allegations in Paragraph 88.

                                     CLASS ALLEGATIONS

       89.     GRC admits that Plaintiff purports to bring this lawsuit as a class action, denies that

a class action is appropriate, denies that the proposed class is suitable for certification, and denies

the remaining allegations in Paragraph 89.

       90.     GRC admits that Plaintiff purports to bring this lawsuit as a class action, denies that

a class action is appropriate, denies that the proposed class is suitable for certification, and denies

the remaining allegations in Paragraph 90.

       91.     GRC admits that Plaintiff purports to bring this lawsuit as a class action, denies that

a class action is appropriate, denies that the proposed class is suitable for certification, and denies

the remaining allegations in Paragraph 91.

       92.     GRC admits that Plaintiff purports to bring this lawsuit as a class action, denies that

a class action is appropriate, denies that the proposed class is suitable for certification, and denies

the remaining allegations in Paragraph 92.

       93.     GRC admits that Plaintiff has retained counsel, and that Plaintiff purports to bring

this lawsuit as a class action. GRC denies that a class action is appropriate, denies that the proposed

class is suitable for certification, and denies the remaining allegations in Paragraph 93.

       94.     GRC admits that Plaintiff purports to bring this lawsuit as a class action, denies that

a class action is appropriate, denies that the proposed class is suitable for certification, and denies




                                       17
         Case 2:21-cv-00400-WED Filed 04/27/21 Page 17 of 20 Document 7
the remaining allegations in Paragraph 94.

                                         JURY DEMAND

       95. GRC admits Plaintiff purports to demand a trial by Jury.

                                     PRAYER FOR RELIEF

       GRC denies that Plaintiff is entitled to any of the remedies sought in her prayer for relief.

                                  AFFIRMATIVE DEFENSES

       GRC incorporates by reference and fully restates its responses to the preceding paragraphs

of the Complaint. For its Affirmative Defenses, GRC further states as follows:

                              FIRST AFFIRMATIVE DEFENSE

       To the extent GRC is found to have violated the FDCPA, which it denies, any such

violation was unintentional and resulted from a bona fide error notwithstanding the maintenance

of procedures reasonably adapted to avoid such errors.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff failed to exercise reasonable diligence to mitigate her harm/damages (if any were

in fact suffered, which is denied), and therefore any damages awarded to her should be reduced

accordingly.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff has not suffered any injury in fact that is fairly traceable to the challenged conduct

of Defendant and that is likely to be redressed by a favorable judicial decision, and therefore lacks

standing under Article III of the United States Constitution to bring the instant claim.

                             FOURTH AFFIRMATIVE DEFENSE

       Each putative class member has not suffered an injury in fact that is fairly traceable to the

challenged conduct of Defendant and that is likely to be redressed by a favorable judicial decision,




                                      18
        Case 2:21-cv-00400-WED Filed 04/27/21 Page 18 of 20 Document 7
and therefore lacks standing under Article III of the United States Constitution making the

treatment of this matter as a class action improper, and/or individual issues as to this Article III

standing determination will predominate making treatment of this matter as a class action

improper.

                               FIFTH AFFIRMATIVE DEFENSE

        Plaintiff fails to state a claim upon which relief may be granted.

                               SIXTH AFFIRMATIVE DEFENSE

        Any violation of the law or damage suffered by Plaintiff, which GRC denies, was due to

the affirmative actions and/or omissions of Plaintiff or others, and does not give rise to any liability

of GRC.

                             SEVENTH AFFIRMATIVE DEFENSE

        GRC reserves the right to assert any additional affirmative defense that may be discovered

or disclosed during the course of additional investigation and discovery.

        WHEREFORE, Defendant General Revenue Corporation demands judgment in its favor

and against Plaintiff Anita Riley on all claims asserted in the Complaint, together with costs of

suit, attorneys’ fees, and any further relief that Court deems to be just and proper.




                                        19
          Case 2:21-cv-00400-WED Filed 04/27/21 Page 19 of 20 Document 7
Dated: April 27, 2021                               By: /s/ William P. McKinley
                                                         William P. McKinley SBN # 1072959
                                                         MENN LAW FIRM, LTD.
                                                         2501 E. Enterprise Ave.
                                                         Appleton, Wisconsin 54912
                                                         Email: WilliamMckinley@mennlaw.com
                                                         Tel: (920) 731-6631
                                                         Fax (920) 560 4757
                                                         -and-
                                                          /s/ Jacob D. Rhode
                                                          KEATING MUETHING AND KLEKAMP, PLL
                                                          One East Fourth Street, Suite 1400
                                                          Cincinnati, Ohio 45202
                                                          Tel. (513)579-6400
                                                          Fax. (513)579-6457
                                                          jrhode@kmklaw.com

                                                         Counsel for Defendant General Revenue
                                                         Corporation


                                    CERTIFICATE OF SERVICE

           I certify that on April 27, 2021, I electronically filed the foregoing document with the clerk

of court by using the CM/ECF System, which will send a notice of electronic filing to all counsel

of record.


                                                          /s/ Jacob D. Rhode
10761941




                                          20
            Case 2:21-cv-00400-WED Filed 04/27/21 Page 20 of 20 Document 7
